Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Response to Amendment
The Amendment filed Dec. 29, 2021 has been entered. Claims 1-8, 10-20 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO2016024593A, English equivalence based on US 2017/0190222) in view of Poque et al (EP0213452A, English translation provided).
Regarding claims 1 and 10, Suzuki discloses that, as illustrated in Fig. 2, a pneumatic tire, comprising:
in a tread portion, main grooves (Fig. 2, items 11 and 12) extending in a tire circumferential direction; and a rib (Fig. 2, item 22) defined by the main grooves;
the rib comprising
a lug groove (Fig. 2, item 31) that opens at a first end portion to one of the main grooves (Fig. 2, item 12) and terminates at a second end portion within the rib (as shown),
a first sipe (one of the sipe 41 in Fig. 2) that opens at a first end portion to the one of the main grooves the lug groove opens to and opens at a second end portion to the lug groove, and 
a second sipe (the sipe 41 next to the first sipe in Fig. 2) that opens at a first end portion to another main groove located on an opposite side of the one of the main grooves the lug groove opens to and opens at a second end portion to the lug groove; 
a third sipe not comprising a chamfered portion is disposed on an extension line of each of the first sipe and the second sipe (as shown in Fig. 3), the third sipe being discontinuous from each of the first sipe and the second sipe and being arranged alternatively in the tire circumferential direction with each of the first sipe and the second sipe (as shown in Fig. 3).
However, Suzuki does not explicitly disclose that the first sipe and the second sipe each comprises a chamfered portion on only one of an edge on a leading side or an edge on a trailing side. In the same fields of endeavor, pneumatic tire, Poque discloses that, as illustrated in Fig. 3e, an opening 14 (sipe) that is widened on one side and in which one wall 15 is inclined, while the other wall 16 extends radially straight up to the mouth (of the sipe 14) ([0021]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Poque to provide that the first sipe and the second sipe each comprises a chamfered portion on only one of an edge on a leading side or an edge on a trailing side and the chamfered portion of the first sipe and chamfered portion of the second sipe in the same rib (the rib 22) are both disposed on the edge on the trailing side or both disposed on the edge on the leading side (related to claim 10). Doing so would be possible to significantly reduce the hissing noise, as recognized by Poque ([0005]).
Regarding claims 3, 15, Suzuki discloses that, as illustrated in Fig. 3, in the pneumatic tire the first sipe and the second sipe (two sipes 41 side by side in the circumferential direction) are disposed at intervals in the tire circumferential direction.
Regarding claims 4, 16, Suzuki discloses that, in the pneumatic tire a plurality of second narrow grooves 41 are formed in the second lad portion 22 (rib) at intervals (d (mm)) in the tire circumferential direction C ([0053], lines 1-4). The tire has an outer diameter OD and the second land portion 22 (as shown in Fig. 3) has a rib with W. One of ordinary skill in the art would recognize that, the relationship among the interval d, the tire outer diameter OD and the rib width W is a result effective variable. However, Suzuki does not disclose that, the interval d, the tire outer diameter OD and the rib width W satisfy a relationship of Formula (2) ((1/OD + 1/2W) X 300 <= d <= (1/OD + 1/2W) X 3000).
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the interval d, the tire outer diameter OD and the rib width W satisfy a relationship of Formula (2) ((1/OD + 1/2W) X 300 <= d <= (1/OD + 1/2W) X 3000) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve wet performance and snow performance of the tire.
Regarding claim 8, Suzuki discloses that, as illustrated in Fig. 3, the first auxiliary groove 31A extends from an opening end S1, to a bend point S2 ([0046], lines 11-13). 
Regarding claim 12, Suzuki discloses that, as illustrated in Fig. 3, each auxiliary groove 31 (the lug groove) is constituted by a first auxiliary groove 31A and a second auxiliary groove 31B ([0046], lines 9-11). The length of the first auxiliary groove 31A may be longer than the width of the rib 22 (the land portion) (as shown) and the length of the second auxiliary groove 31B is much smaller that the length of the first auxiliary groove 31A. It is reasonable to say that the length of the second auxiliary groove 31B is less than half of the width of the rib 22. Thus, Suzuki discloses that, a lug groove length of the lug groove is from 0.5 times to 0.9 times a rib width of the rib (overlapping).
Regarding claims 13-14, Suzuki discloses that, as illustrated in Fig. 3, the width of the main grooves 11 and 12 is from 5.0 mm to 15.0 mm ([0042]) and the width of the sipe 41 is 1.2 mm ([0107]). Suzuki realizes that a maximum width of the lug groove (Fig. 3, item 31) is a result effective variable. However, Suzuki does not disclose that the maximum width of the lug groove is either from 2 mm to 7 mm or from 3 mm to 8 mm.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the maximum width of the lug groove is either from 2 mm to 7 mm or from 3 mm to 8 mm) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve wet performance and snow performance of the tire. 
Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki (US 2017/0190222) and Poque et al. (EP0213452A, English translation provided) as applied to claim 1 above, further in view of Hiraishi (US2018/0162166)
Regarding claim 2, Suzuki in the combination discloses, as illustrated in Fig. 1, a plurality of secondary narrow grooves 41 (the sipe 41) ([0053], line 1). The first narrow grooves 32 are sipes, for example. This is the same for other narrow grooves described below (the second narrow grooves 41). Note that the width of the first narrow grooves 32 is 1.2 (mm) or less ([0044], lines 1-4 from bottom). Thus, Suzuki discloses that, a sipe width of the sipes is constant in a range from an end portion located on an inner side in a tire radial direction of the chamfered portion of the first sipe and the second sipe to a groove bottom of the sipes. 
In the same field of endeavor, pneumatic tire, Hiraishi discloses that, as illustrated in Fig. 7, a chamfer depth t in a radial direction is 10% or more and 40% or less of a depth h of the sipes ([0052], lines 5-7). Hiraishi discloses that, from the viewpoint of achieving both the drainage performance and the steering stability, it is preferable that a depth h of the sipe is 2 mm or more and 7 mm or less.  
However, both Suzuki and Hiraishi does not specifically disclose a maximum depth x (mm) of the first sipe and the second sipe and a maximum depth y (mm) of the chamfered portion satisfy a relationship of Formula (1) (x X 0.1 <= y <= x X 0.3 +1.0). The relationship of the maximum depth of the first sipe and the second sipe and the maximum depth of the chamfered portion can be a result effective variable. 
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. a maximum depth x (mm) of the first sipe and the second sipe and a maximum depth y (mm) of the chamfered portion satisfy a relationship of Formula (1) (x X 0.1 <= y <= x X 0.3 +1.0)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve the drainage performance of the tire.
Regarding claim 11, Suzuki in the combination discloses the first sipe and the second sipe. However, Suzuki does not disclose a maximum width of the chamfered portion of the first sipe and the second sipe. Hiraishi discloses that, as illustrated in Fig. 7, here, the chamfered portions 5c and 5d are desirably formed in a manner such that a chamfer width p in a direction perpendicular to the extension direction of the sipes 5 is 100% or more and 2000% or less of the opening width w of the sipes 5 on the tread surface (overlapping from 0.8 times to 5.0 times a sipe width of the frist sipe and the second sipe) ([0052], lines 1-5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hiraishi to provide that a maximum width of the chamfered portion of the first sipe and second sipe is from 0.8 times to 5.0 times a sipe width of the frist sipe and the second sipe. Doing so would be possible to improve the drainage performance on wet road surface, as recognized by Hiraishi ([0051]).
Claims 5-7, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki and Poque as applied to claim 1 above, further in view of Kubo (US2017/0008346).
Regarding claims 5, 7, 17, 19, Suzuki in the combination discloses the lug groove 31 as shown in Fig. 3. However, Suzuki does not disclose the lug groove includes a raised bottom portion. In the same field of endeavor, pneumatic tire, Kubo discloses that, as illustrated in Figs. 2-3, the middle oblique grooves 10 (lug grooves) is provided in its inner end 10i side with an inner shallow bottom portion 14 ([0088]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Kubo to provide that the lug groove includes a raised bottom portion and one of the first sipe or the second sipe opens to the raised bottom portion of the lug groove (related to claims 7, 17, 19). Doing so would be possible to increase the rigidity of the rib portion and ensure the drainage in the lug groove, as recognized by Kubo ([0090]).
Regarding claims 6, 18, Suzuki in the combination discloses the lug groove 31 as shown in Fig. 3. However, Suzuki does not disclose the lug groove includes a raised bottom portion. Kubo discloses that, as illustrated in Figs. 2-3, the middle oblique grooves 10 (lug grooves) is provided in its inner end 10i side with an inner shallow bottom portion 14 ([0088]). This raised bottom portion of the lug groove is related to the rigidity of the rib portion and the drainage in the lug groove. Thus, Kubo realizes that, a projected area of the raised bottom portion of the lug groove is a result effective variable. However, Kudo does not disclose that the projected area of the raised bottom portion of the lug groove is from 30% to 70% of a projected area of the lug groove. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the projected area of the raised bottom portion of the lug groove is from 30% to 70% of a projected area of the lug groove) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve the drainage performance of the tire.
Regarding claim 20, Suzuki discloses that, as illustrated in Fig. 3, the first auxiliary groove 31A extends from an opening end S1, to a bend point S2 ([0046], lines 11-13).       
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered. 
In response to applicant’s arguments in claim 1 that one of ordinary skill in the art could have no expectation of success for achieving the Suzuki inventive intent with the combination with Hiraishi, it is not persuasive. As listed in Tables 1-3 in the teachings of Suzuki, wet performance, snow performance and quietness all are evaluated in working examples 1-30. Quietness is one concern but not the only one. If we specifically examine the difference between the working examples 26 and 30, the working example 26 has the narrow groove width being 1.0 mm and the working example 30 has the narrow groove width being 1.2 mm. Since the narrow groove width increases from 1.0 mm (in the working example 26) to 1.2 mm (in the working example 30), wet performance improves in the working example 30 due to the better drainage performance with a wider narrow groove width. However, quietness is improved as well for the working example 30. In other words, there is a possibility that improving wet performance and reducing noise can be achieved simultaneously through the changing shape/size of the sipes (such as adding chamfered features to edges of the sipes).
	Regarding arguments in claim 1 that, similarly as Hiraishi, the Poque reference also illustrates chamfers on every sipe, so the obvious result of the combination of Poque with Suzuki is to use a chamfer on every sipe, it is not persuasive. Poque discloses that, as illustrated in Figs. 4 a), b) and c), pressure compensation lamellae 21, 23, 26 and 27 (i.e., sipes with chamfered) and normal narrow lamella 24 and 28 (i.e., sipes without chamfered) are disclosed for profile blocks 21, 22 and 25 (in a tire) ([0023]).
Regarding arguments in claim 4 that Suzuki is not recognized as a result effective variable for the relationship among the interval d, outer diameter OD and rib width W and claim 4 is non-obvious over Suzuki, it is not persuasive. It is well known in the tire technology that dimensions of every element (for example, sipe, main groove, ribs, grooves/sipes/ribs patterns or tire diameters etc.) in the tire do matter. Thus, Suzuki has to design dimensions of the interval d, outer diameter D and rib width W as result effective variables to make his tire to be success or competitive.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742